Citation Nr: 1634581	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-33 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for colon surgery.

2.  Entitlement to service connection for gallbladder surgery.

3.  Entitlement to service connection for tonsil surgery.

4.  Entitlement to service connection for appendicitis.

5.  Entitlement to service connection for bilateral hearing loss.

6.   Entitlement to service connection for tinnitus. 

7.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1955 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a January 2010 rating decision issued by the RO in Oakland, California. Jurisdiction over the matters decided herein has been transferred to the Oakland RO. 

In his January 2015 substantive appeal as to the issue of entitlement to TDIU, the Veteran requested a Board videoconference hearing.  In a June 2016 letter, the Veteran was notified that his hearing was scheduled for July 14, 2016.  In a statement dated in July 2016, the Veteran's indicated that he no longer wished to have a hearing, and asked that the case be forwarded to the Board.  Under these circumstances, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d)(2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ). VA will inform the Veteran when further action, on his part, is necessary.


FINDINGS OF FACT

1.  The Veteran experiences no residuals of a colon surgery, gallbladder surgery, tonsil surgery or appendicitis.

2.  The Veteran's current bilateral hearing loss disability is not related to his military service.

3.  The Veteran's current tinnitus is not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability claimed as colon surgery have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a disability claimed as gall bladder surgery have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a disability claimed as tonsil surgery have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a disability claimed as appendicitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2015).
 
6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

While the Board finds that the duty to assist has been satisfied, it acknowledges that service treatment records from the Veteran's period of active duty prior to January 1968 are missing and appear to have been lost.  A formal finding of their unavailability was made in October 2013. 

In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a claim for service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (no "adverse presumption" where records have been lost or destroyed while in government control, which would have required VA to disprove a claimant's allegation of injury or disease). 

Service connection claims

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

Certain chronic disabilities, such as hearing loss and tinnitus, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A.  
§ 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, supra. 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

Notably, §3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . [t]herefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon, Gallbladder, Tonsil and Appendix Claims

In this case, the Veteran has not presented a cogent basis upon which to establish service connection for the disabilities claimed as colon surgery, gallbladder surgery,   tonsil surgery or appendicitis.  The Veteran retired from military service in July 1976, at which time, his separation examination did not reveal any relevant abnormalities, and he denied having had any operations.  He has not given a consistent history as to when the surgeries or appendicitis occurred, nor does any treatment record reflect care given for any residual of these claimed surgeries or appendicitis.  (The medical records obtained reflect a history of colon, gallbladder and tonsil surgery, as well as an appendectomy, but it is inconsistently stated as to when they occurred.)  There is likewise no probative evidence of a link between the surgeries and service in the Navy.  Apart from the inference of a connection with service by virtue of submitting a claim with VA, no evidence supports finding a nexus with service.  

In these circumstances, the Board finds that entitlement to service connection for colon surgery, gallbladder surgery, tonsil surgery, and appendicitis, is not warranted.  The evidence is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss that is related to his exposure to noise such as gunfire while in service.

Initially, the Board notes that a January 2009 VA examination revealed bilateral hearing loss for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the question becomes whether the Veteran's bilateral hearing loss disability is related to his military service.

The Veteran's available service treatment records show no complaints of or treatment for hearing loss at any time.  The Veteran's May 1976 separation audiogram showed pure tone thresholds of 10, 0, 0, 10, and 5 decibels in the right ear, and 20, 0, 0, 0, and 15 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, a hearing loss disability was not diagnosed until the January 2009 VA examination, over 30 years after service.  As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following a review of the record and examination of the Veteran, a VA audiologist in January 2009 concluded that the Veteran had bilateral hearing loss that was less likely than not caused by or a result of his military service.  In support of her conclusion, the audiologist noted that the Veteran's hearing was normal on his discharge audiogram, and that the Veteran did not seek treatment for, or report any, hearing loss while in service.  Plainly, it was the examiner's conclusion that for this Veteran's hearing loss to be related to service, it would have been evident during service.  As it was not, the current disability would not be reasonably related to service.  There is no medical opinion of record to the contrary.

The Board finds the VA audiologist's opinion to be highly probative, as it was based on examination of the Veteran and thorough review of his claims file.  Moreover, the opinion provided an adequate rationale for the conclusion provided.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the in-service audiogram and the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent evidence showing a hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Tinnitus

The Veteran contends that he has tinnitus as a result of excessive noise exposure during service.  The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, supra. 

Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Regardless, at the January 2009 VA audiology examination, the Veteran was diagnosed with tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.

The Board finds that entitlement to presumptive service connection for tinnitus as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  At the January 2009 VA examination, he reported first experiencing tinnitus 20 years prior to the examination, or approximately 1989.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Addressing the question of etiology, the VA audiologist opined that the Veteran's tinnitus was less likely than not due to excessive noise exposure in service.  As rationale, she explained that the Veteran's hearing was normal at discharge, and that the onset date was after his period of active duty.  Further, the audiologist explained, the Veteran had multiple contributing health issues that would cause tinnitus.  Again, as with this Veteran's hearing loss, the examiner found that for his tinnitus to be related to service, it would have initially presented at that time, rather than years after service.  Further bolstering the conclusion that it was not related to service, are the Veteran's other post service health issues that can cause tinnitus. 

Therefore, the Board finds the Veteran's claim is not supported by the evidence of record.  The Board concedes that the Veteran is currently diagnosed with tinnitus, and that he may have been exposed to noise in service.  However, the Board finds that the January 2009 VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation because the examiner's opinion is consistent with the evidence of record, which reflects that the Veteran denied having experienced any ear trouble on separation from service, and first reported tinnitus many years after service.  Id.  Furthermore, neither the Veteran nor his representative submitted medical evidence contradicting the January 2009 VA examiner's opinion. 

In summary, as the only probative medical opinion of record fails to link the Veteran's current tinnitus to service, the evidence weighs against the claim for service connection.  As above, the evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See Gilbert, supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As a result, the Veteran's claim for service connection for tinnitus must also be denied.


ORDER

Entitlement to service connection for colon surgery is denied.

Entitlement to service connection for gallbladder surgery is denied.

Entitlement to service connection for tonsil surgery is denied.

Entitlement to service connection for appendicitis is denied.

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

In October 2009, the Veteran underwent a VA examination in relation to his claim for TDIU.  At that time, he was service connected for a single disability: coronary artery disease, rated at 60 percent disabling, and during the course of the examination the Veteran informed the examiner he had not filed a claim for TDIU.  In view of that admission, the examiner provided no description of the effects of the Veteran's disability on his ordinary activity. The appeal of the issue has continued, however, and since then the Veteran has been granted service connection for multiple, additional disabilities.  As such, a more current examination is indicated.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional records of treatment he wishes to be considered in connection with his TDIU claim, which records should be sought.  

2.  Arrange for the Veteran to undergo an appropriate VA examination(s) for a full description of the effects of his service-connected disability upon his employment and ordinary activities. 

The examiner is advised that the Veteran is service-connected for the following disabilities: coronary artery disease, lumbar spine degenerative disc disease, diabetes mellitus type II, hypertension, prostate cancer and erectile dysfunction.

The examiner is asked to describe the Veteran's employment and educational history. Thereafter, without consideration of any impairment associated with advancing age, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities in the aggregate (i.e., jointly), on his ordinary activities, to include his employability.  

A complete rationale should be provided for all opinions offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


